Citation Nr: 1750961	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service-connection claim for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for lumbar spine disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a left knee disability. 

9.  Entitlement to an initial compensable evaluation for left eye corneal scar.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to July 2003 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

New and Material Evidence

The Veteran filed a service connection claim for a left ankle disability in February 2003.  The RO denied the claim in March 2003, finding no evidence of a current left ankle disability based on VA examination in February 2003.  The RO notified the Veteran of the March 2003 rating decision; the Veteran did not initiate an appeal and did not submit new evidence within one year.  Therefore, the March 2003 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2002).

The Veteran sought to reopen his service-connection claim for left ankle disability in April 2012.  The RO obtained a new VA examination, reopening the claim, but denying service connection in March 2013.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  
The Board finds the Veteran's statements and the October 2012 VA examination results are probative of unestablished facts necessary to substantiate the claims, specifically, the presence of a current left ankle disability.  The Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for a left ankle disability.

The issues of entitlement to service connection for a left knee disability and an initial compensable evaluation for left eye corneal scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a left ankle disability was previously considered and denied by the RO in March 2003.  The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the March 2003 rating decision.  A March 2013 rating decision reopened and denied the claim.

2.  The evidence received since the March 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the service-connection claim for a left ankle disability.

3.  The preponderance of the evidence shows that the Veteran's left ankle strains in service were acute and resolved; post-service imaging results of the Veteran's left ankle are negative for abnormal findings.

4.  The preponderance of the evidence shows that the Veteran's degenerative joint disease of the right knee did not manifest in service or to a compensable degree within one year of service and is unrelated to service or a service-connected disability.

5.  The preponderance of the evidence shows that the Veteran's degenerative disc disease of the lumbar spine did not manifest in service or to a compensable degree within one year of service and is unrelated to service a service-connected disability.

6.  The preponderance of the evidence fails to establish that the Veteran has or had a hearing loss disability for VA purposes at any time during the pendency of the appeal.

7.  Resolving all doubt in the Veteran's favor, current tinnitus had its onset during his active service.

8.  Hypertension was not manifest in service or to a compensable degree within one year of service and is unrelated to service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2002) 

2.  The evidence received since the March 2003 rating decision is new and material, and the service-connection claim for a left ankle disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

7.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board notes that the Veteran's January 2014 statement asserts that he had high blood pressure on active duty and notes that he was diagnosed by a civilian physician with hypertension.  However, the evidence of record is against a finding that hypertension manifested in service or to a compensable degree within one year of discharge from the Veteran's period of active duty that would support a finding of incurrence of or presumption of incurrence of hypertension.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Neither the Veteran nor has representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Law and Regulations

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis, sensorineural hearing loss, tinnitus, and hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 . In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection

 Left Ankle

The Veteran's entrance examination dated April 1979 does not list any disorder of the left ankle, therefore, the Board finds that the Veteran did not have a pre-existing left ankle disorder "noted."  The Veteran was seen for left ankle pain in May 1980, the Veteran was noted have a left ankle tender to palpation.  The Veteran was treated for left ankle pain in March 1981, soft tissue swelling was noted and x-ray imaging was negative for fractures.

The Veteran's October 2001 service Medical Examination shows no evidence of a chronic left ankle disability and the Veteran did not report a chronic left ankle disability on his April 2003 Report of Medical History.  Following discharge, the Veteran was afforded a VA examination in February 2003, which had found no disability of the left ankle and negative results on imaging of the left ankle.  As the Board noted above, the Veteran was afforded an additional VA examination in October 2012.  The Veteran's left ankle was imaged again at the October 2012 VA examination, which revealed no abnormal findings.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of left ankle pain and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that the Veteran was treated for left ankle strains in service and the October 2012 VA examiner considered this evidence in providing an opinion on the etiology of his claimed left ankle disability.  

To the extent that there are lay opinions, including those of the Veteran, linking left ankle pathology to an in-service injury, the Board finds that the February 2003 and October 2012 VA examinations are more probative of the presence of a left ankle disability as these examinations included rationale for the opinions offered therein and these opinions were supported by citation to imaging results for the Veteran's left ankle.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).


The evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In light of the February 2003 and October 2012 VA examination findings that the Veteran does not manifest a left ankle disability, to include soft tissue or orthopedic pathology; the Board concludes a preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran's entrance examination dated April 1979 does not list any disorder of the lumbar spine, therefore, the Board finds that the Veteran did not have a pre-existing lumbar spine disorder "noted."  

The Veteran was seen for low back pain in July 1980 and September 1980.  The Veteran was treated again in December 1981 for mid-back pain.  The Report of Medical Examination on separation from active duty dated October 2001 revealed normal findings for the spine.  The Veteran denied a history of recurrent back pain on separation.  See Report of Medical History dated April 2003.  

The Board has reviewed the evidence of record, to include the VA examination reports and private treatment records.  These records do not include any opinion linking the Veteran's lumbar spine disability to service.  

VA obtained a medical examination in October 2012.  The VA examiner noted the Veteran has degenerative disc disease that represents an appropriate finding for his age.  The examiner opined that it is less likely than not that the Veteran's lumbar spine disability was incurred in or otherwise caused by active service or a service-connected disability.  See October 2012 VA examination report; see also Addendum opinion dated March 2013.  The Veteran is competent to report observing symptoms of lumbar spine pain and he is considered credible as to these assertions.  Layno, 6 Vet. App. 465 (1994).  To the extent that there are lay opinions, including those of the Veteran, linking lumbar spine degenerative disc disease to an in-service injury, the Board finds that the probative value of these general lay assertions are outweighed by the contemporaneous service treatment records showing treatment in service for a low back pain, but an absence of characteristic manifestations of arthritis in service or within one year from discharge from active service.  

The Board finds that the October 2012 VA examination and opinion is afforded more probative value than the Veteran's generalized assertions as the VA examiner included rationale for the opinion offered therein and this opinion was supported by citation to service treatment record.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309 (2017).  The Board notes that there is insufficient evidence of a continuity of symptomatology after discharge.  While the Veteran's statement in January 2014 contains assertions that he has experienced lumbar spine pain since service, the Board notes the Veteran was found to have a normal spine on examination in October 2001 and he denied a history of recurrent back pain on separation.  See Report of Medical History dated April 2003.  

The Board concludes that a lumbar spine disability, to include degenerative disc disease, was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 49 (1990).

Right Knee

The Veteran's entrance examination dated April 1979 does not list any disorder of the right knee, therefore, the Board finds that the Veteran did not have a pre-existing right knee disorder "noted."  

The Veteran was seen for right knee pain in 1987 and x-ray imaging revealed no abnormal findings.  The Veteran was assessed with a right knee sprain.
      
The Report of Medical Examination on separation from active duty dated October 2001 revealed normal findings for the lower extremities, with no indication of a chronic right knee disability.  Further, the Veteran denied a history of knee trouble on separation.  See Report of Medical History dated April 2003.

The Board has reviewed the evidence of record, to include the VA examination reports and private treatment records.  These records do not include any opinion linking the Veteran's right knee disability to service.  

VA obtained a medical examination in October 2012.  The VA examiner noted the Veteran has degenerative joint disease of the right knee that represents an appropriate finding for his age.  The examiner opined that it is less likely than not that the Veteran's right knee disability was incurred in or otherwise caused by active service or a service-connected disability.  See October 2012 VA examination report; see also Addendum opinion dated March 2013.  

The Veteran is competent to report observing symptoms of right knee pain and he is considered credible as to these assertions.  Layno, 6 Vet. App. 465 (1994).  To the extent that there are lay opinions, including those of the Veteran, linking his right knee degenerative joint disease to an in-service injury, the Board finds that the probative value of these general lay assertions are outweighed by the contemporaneous service treatment records showing treatment in service for right knee pain, but an absence of characteristic manifestations of arthritis in service or within one year from discharge from active service.  
The Board finds that the October 2012 VA examination and opinion is afforded more probative value than that of the Veteran as the VA examiner included rationale for the opinion offered therein and this opinion was supported by citation to service treatment record.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309 (2017).  The Board notes that there is insufficient evidence of a continuity of symptomatology after discharge.  While the Veteran's statement in January 2014 contains assertions that he has experienced right knee pain since service, the Board notes the Veteran was found to have normal lower extremities on examination in October 2001 and he denied a history of knee trouble on separation.  See Report of Medical History dated April 2003.  

The Board concludes that a right knee disability, to include degenerative joint disease, was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 49 (1990).

Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

A review of the medical evidence of record does not show the Veteran has or has had hearing loss disability for VA purposes in either ear during the pendency of the appeal.  At the February 2003 VA examination, audiometric testing results did not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies or auditory thresholds of 26 dB or greater for at least three of the above-referenced frequencies in either ear.  Similarly, October 2012 VA audiometric testing and speech recognition testing scores of 94 (right) and 96 (left) percent do not meet the VA definition of a hearing loss disability for either ear.  

As the Veteran's hearing acuity has been tested at twice during the appeals period and he has not claimed that these test results were in any way inaccurate, the Board finds that the evidence does not support a finding that the Veteran has or had hearing loss for VA purposes throughout the appeals period.  While the Veteran is certainly competent to report that he has experienced a subjective decrease in hearing acuity, he is not competent to determine whether the decreased acuity he has experienced is such as to meet the regulatory definition of a hearing loss disability.  Specific testing is needed to make that determination.  His assertions are therefore not competent evidence of a diagnosis of bilateral hearing loss for VA purposes.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against a finding that the Veteran manifests a current hearing loss disability, there is no doubt to be resolved and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).
	
Tinnitus

As noted above, the Veteran was afforded a VA audiological examination in October 2012.  The examiner noted the Veteran reported intermittent tinnitus since service.  Accordingly, a current tinnitus disability has been sufficiently demonstrated as tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Board finds the Veteran's reports of loud noise exposure credible, particularly in light of the supporting DD-214 evidence that he was assigned an infantry training school.  As such, in-service noise exposure can be conceded, and the second element of Shedden is satisfied.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  The October 2012 VA examination and opinion weigh against a finding of a relationship between the Veteran's service and his tinnitus disability.  

However, as the Veteran has provided credible statements regarding in-service noise exposure and credible statements of intermittent symptoms of tinnitus since service; the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current tinnitus is related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).   

The benefit of the doubt will be conferred in the Veteran's favor and the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. 49 (1990).

Hypertension

The Veteran claims that he has hypertension that due to his active service.  The Veteran is competent to report that he has hypertension.   He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  Although he asserts that he had elevated blood pressure readings in service, there is no indication in the record that the Veteran's hypertension first manifested during active duty or within one year of discharge from such service. 

The record reflects that the Veteran's blood pressure readings were 130/90 at the April 1979 entrance examination and 138/87 on examination in October 2001.  The Board notes the presence of exercise testing in the service record, however, this testing indicated the Veteran had "excellent exercise tolerance."  See Service record dated June 1995.  Further, the Veteran submitted a private treatment record dated July 2012 showing a diagnosis of benign essential hypertension.  A June 2010 private treatment note indicated the Veteran had a history of well controlled hypertension.  Finally, the Veteran's January 2014 statement indicates that he was diagnosed with "high blood" pressure following service.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  

The evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension was not "noted" during service.  The Board finds that the service treatment records do not show a combination of hypertension manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that hypertension was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309 (2017).  

In sum, there is no reliable evidence to corroborate the Veteran's assertions that this disorder, with an onset many years after service, are in any way related to his service, particularly in light of the lack of symptomatology in service.  The Board finds that the Veteran's claim does not satisfy the requirement of in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and the disease or injury incurred or aggravated during service or the "nexus" requirement.  Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Accordingly, as the preponderance of the evidence is against the claim, service connection is not warranted for hypertension on any basis.  Gilbert, 1 Vet. App. 49 (1990).


CONCLUSION

The Board acknowledges and appreciates the Veteran's years of honorable service to this country.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claims, the claims cannot be granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disability is reopened, and to this extent only, the appeal is granted.

Service connection for a left ankle disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.


REMAND

Left Knee 

The October 2012 VA examination report notes that the Veteran was treated for left knee tendonitis in May 1990.  See Service treatment record; see also October 2012 VA examination report.  The same VA examiner provided an addendum opinion in March 2013.  The March 2013 opinion notes that the Veteran has "no record of injury or complaint of left knee problems in service."  The Board finds that his opinion lacks probative value as it was based in part on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Initial Rating - Left Eye Corneal Scar

The Veteran receives treatment for his service-connected left eye corneal scar from VA treatment facilities, and updated records must be obtained as they may be relevant to the Veteran's claim for an increased rating.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded a VA examination for his left eye corneal scar disability in October 2012.  Given the considerable amount of time since he was last examined, the Board finds that a current examination is warranted to assess the severity of his left eye cornea scar disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left eye corneal scar.  

3.  Obtain an additional VA opinion.  The examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.  
The Veteran was treated for left knee tendonitis in May 1990.  See Service treatment record; see also October 2012 VA examination report.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that left knee degenerative joint disease is due to disease or injury of the left knee in service.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

4.  After the above development is completed, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


